Case: 1:19-cv-01610 Document #: 50-12 Filed: 04/18/19 Page 1 of 3 PageID #:282




                     Exhibit E
     Case: 1:19-cv-01610 Document #: 50-12 Filed: 04/18/19 Page 2 of 3 PageID #:283




                   Beatrice Franklin
                   Associate
                   New York
                   (212) 729-2021
                   bfranklin@susmangodfrey.com



Overview

Beatrice Franklin represents plaintiffs and defendants in all types and stages of commercial litigation. Ms.
Franklin joined Susman Godfrey after clerking for Justice Ruth Bader Ginsburg on the United States
Supreme Court, Judge Susan Carney on the U.S. Court of Appeals for the Second Circuit, and Judge
Jesse Furman on the U.S. District Court for the Southern District of New York. Ms. Franklin graduated
magna cum laude from Harvard University and received her J.D. from Columbia Law School, where she
won Best Oralist and Best Brief in the Harlan Fiske Stone Honors Moot Court competition.




Education

Columbia Law School


Harvard University (B.A., magna cum laude)




Judicial Clerkship

Law Clerk to the Honorable Ruth Bader Ginsburg, Supreme Court of the United States


Law Clerk to the Honorable Susan Carney, United States Court of Appeals for the Second Circuit


Law Clerk to the Honorable Jesse Furman, United States District Court for the Southern District of New
York




Honors and Distinctions

Ruth Bader Ginsburg Prize


James Kent Scholar



                                              Page 1 of 2 pages
     Case: 1:19-cv-01610 Document #: 50-12 Filed: 04/18/19 Page 3 of 3 PageID #:284
Best Oralist and Best Brief, Harlan Fiske Stone Moot Court Competition


National Association of Women Lawyers, Outstanding Law Student




Professional Associations and Memberships

New York State Bar


U.S. District Court for the Southern District of New York




                                              Page 2 of 2 pages
